DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-2612 Baltimore, MD 21244-1850

CMCS Informational Bulletin

DATE:

June 20, 2018

FROM:

Timothy B. Hill, Acting Director
Center for Medicaid and CHIP Services

SUBJECT:

Requirements of Section 12005 of the 21st Century Cures Act

The Center for Medicaid and CHIP Services (CMCS) is issuing this Informational Bulletin (CIB)
to bring to the States’ attention section 12005 of the 21st Century Cures Act (the Cures Act),
entitled, “Providing EPSDT Services to Children in IMDs.” Section 12005(a) of the Cures Act
amends the Medicaid benefit at section 1905(a)(16) of the Social Security Act (the Act) to
require Medicaid reimbursement for Early and Periodic Screening, Diagnostic, and Treatment
(EPSDT) services for children under age 21 who are receiving inpatient psychiatric hospital
services. Per section 12005(b) of the Cures Act, the amendments made by section 12005(a) shall
apply to items and services furnished on or after January 1, 2019.
Background
Institution for Mental Diseases (IMD) Exclusion and Inpatient Psychiatric Hospital Services for
Individuals Under Age 21 Exception
An institution for mental diseases (IMD) is defined in section 1905(i) of the Act to mean a
“hospital, nursing facility, or other institution of more than 16 beds, that is primarily engaged in
providing diagnosis, treatment, or care of persons with mental diseases, including medical
attention, nursing care, and related services.”
Under section 1905(a) of the Act, there is a general prohibition on Medicaid payment for any
services provided to any individual who is under age 65 and who is residing in an IMD. 1 There
are two exceptions to the IMD exclusion. First, inpatient hospital services, nursing facility
services, and intermediate care facility services for individuals age 65 and older in IMDs can be
reimbursed (42 C.F.R. § 440.140). Second, inpatient psychiatric hospital services for individuals
under age 21, referred to as the “psych under 21” benefit, furnished by a psychiatric hospital, a
general hospital with a psychiatric program that meets the applicable conditions of participation,
or an accredited psychiatric facility that meets certain requirements, commonly referred to as a
“Psychiatric Residential Treatment Facility” (PRTF) can be reimbursed (42 C.F.R. § 440.160).

1

Clause (B) following section 1905(a) of the Act.

Page 2 – State Medicaid Director
This bulletin addresses the “psych under 21” benefit, and how section 12005 of the Cures Act
impacts it.
Early and Periodic, Screening, Diagnostic, and Treatment (EPSDT) Services
The Medicaid program’s benefit for enrolled children and adolescents is known as the Early and
Periodic Screening, Diagnostic, and Treatment (EPSDT) benefit. EPSDT provides a
comprehensive array of prevention, diagnostic, and treatment services for low-income
individuals under age 21 as specified in section 1905(r) of the Act. Section 1905(r) of the Act
requires states to have available medically necessary health care, diagnostic services, treatment,
and other measures defined in section 1905(a) of the Act in order to correct or ameliorate defects
and physical and mental illnesses and conditions discovered by screening services whether or not
such services are covered in the state plan. Individuals under age 21 are entitled to EPSDT
services whether they are enrolled in a managed care plan or receive services in a fee-for-service
(FFS) delivery system.
The Centers for Medicare & Medicaid Services (CMS) has historically prohibited states from
claiming expenditures under the inpatient psychiatric hospital services benefit unless the
expenditures were made to qualified providers of such services. This prohibition had the effect
of denying coverage for other medically necessary items and services covered for children under
EPSDT, such as prescription drugs or practitioner services, that were not included by the state as
part of the rate paid to the facility for care. These items and services would be available under
other benefit categories for individuals under age 21 who did not reside in an IMD.
A CIB released November 28, 2012 entitled “Inpatient Psychiatric Services for Individuals under
Age 21” 2 discussed several Department of Appeals Board (“DAB”) decisions that clarified that
other covered services not provided by or in the psych under 21 hospital or facility can be
reimbursed when the services are 1) provided to a child residing in an inpatient psychiatric
hospital or facility, 2) authorized under the child’s plan of care, and 3) provided by individual
practitioners or suppliers under an arrangement with the hospital or facility. This CIB clarified
that CMS was applying the flexibility addressed in the DAB decisions in approving State Plan
amendments. Even though this flexibility was given to states, individuals under 21 in qualified
inpatient psychiatric hospitals and facilities were still not guaranteed access to the full range of
EPSDT services. Specifically, individuals in these facilities received psychiatric services and
were not assured all other medically necessary services. Even though this CIB allowed other
medically necessary services under arrangement to be included in the plan of care, hospitals and
facilities were not obligated to enter into such arrangements.
Section 12005 of the Cures Act requires that individuals under 21 in qualified inpatient
psychiatric hospitals and facilities are guaranteed access to the full range of EPSDT services. A
plan of care is not necessary to authorize any other medically necessary services and Medicaid
services may be provided by community practitioners not affiliated with the facility.
Implementation

2

https://www.medicaid.gov/Federal-Policy-Guidance/downloads/CIB-11-28-12.pdf

Page 3 – State Medicaid Director
Section 12005(a) of the Cures Act amends the Medicaid benefit at section 1905(a)(16) of the Act
to require Medicaid reimbursement for EPSDT services for children under age 21 who are
receiving inpatient psychiatric services. Per section 12005(b) of the Cures Act, the amendments
made by section 12005(a) shall apply to items and services furnished on or after January 1, 2019.
States must make available any services coverable under the EPSDT benefit and under section
1905(a) of the Act that children under age 21 who are residing in an inpatient psychiatric hospital
or facility are determined to need in order to correct or ameliorate health conditions, regardless
of whether such services are identified in the child’s plan of care. These EPSDT services may be
provided by the hospital or facility, under arrangement with a qualified non-facility provider,
and/or by a qualified provider in the community not affiliated with or under arrangement with
the facility.
42 C.F.R. § 455.1(a)(2) requires that the state has a method to verify whether services
reimbursed by Medicaid were actually furnished to beneficiaries. Additionally, 42 C.F.R. §
431.107(b)(1) requires that the Medicaid agency have an agreement with each provider
furnishing services under the plan in which the provider agrees to keep all records necessary to
disclose the extent (amount) of services the provider furnished to Medicaid beneficiaries. To
ensure accountability for program expenditures pertaining to services furnished under section
1905(a)(16) of the Act, as discussed in this bulletin, the Medicaid agency will need to ensure 1)
the item or service furnished qualifies as an EPSDT service as defined in section 1905(r) of the
Act; 2) the billing for the EPSDT service does not duplicate billing for inpatient psychiatric
services under section 1905(a)(16)(A) of the Act by the inpatient psychiatric hospital or facility
or a provider furnishing inpatient psychiatric services under arrangement with the inpatient
psychiatric hospital or facility; 3) the rate of payment is authorized under the state plan; and 4)
there is sufficient information to support the state’s proper claiming of such expenditures for
federal financial participation (FFP) in accordance with the CMS-64 form claiming guidance for
EPSDT services.
Inpatient psychiatric services provided by the hospital or facility or under arrangement with the
hospital or facility must be claimed on the Mental Health Facility Services line item of the CMS64 form. EPSDT services not provided directly by or under arrangement with the inpatient
psychiatric hospital or facility must be claimed as any other service covered under the EPSDT
benefit. For example, EPSDT screening services should be reported in line 15 of the CMS-64
form, while other EPSDT services should be reported under their respective section 1905(a) state
plan benefits in accordance with the CMS-64 form claiming guidance for EPSDT services.
In summary, section 12005 of the Cures Act amends section 1905(a)(16) of the Act to require
Medicaid reimbursement for all medically necessary section 1905(a) services furnished to
children under age 21 in inpatient psychiatric hospitals and facilities, not just the inpatient
psychiatric services identified in the child’s treatment plan and provided by the hospital or
facility or under arrangement with the hospital or facility. States are not required to submit
revisions to their state plans, but are expected to be providing all medically necessary services to
children under age 21 who are residing in an inpatient psychiatric hospital or facility, consistent
with the requirements described in this guidance, by the effective date of section 12005 of the
Cures Act, which is January 1, 2019.

Page 4 – State Medicaid Director
CMS is available to work with states in implementing this requirement as needed, and CMS
looks forward to continuing collaboration. If you have any questions, please contact Kirsten
Jensen, Director of Division of Benefits and Coverage, at Kirsten.Jensen@cms.hhs.gov.

